Forte, J.
This is a petition to establish the defendant’s draft report upon which the trial judge took no action. Prior to the expiration of three months from the filing of the draft report, the clerk sent the defendant the prescribed 14 day notice as called for by Rule 64(c)(5). Whereupon, this petition to establish a report was filed to preserve the viability of the defendant’s appeal.
Rule 64(e) specifies the required contents of a petition to establish a report. One requirement is that the petition’s conformity to the truth be verified by affidavit.
Without being “verified by affidavit,” the petition must be dismissed. Lasell v. Director of Division of Employment Security, 325 Mass. 23 (1949); O’Flanagan v. Smith, 317 Mass. 770 (1944); DuBois v. Boston & Maine RR, 315 Mass. 758 (1944); Parkway Imports Inc. v. Askinos, 37 Mass. App. Dec. 200 (1967).
Petition is dismissed.